Citation Nr: 1744050	
Decision Date: 10/02/17    Archive Date: 10/13/17

DOCKET NO.  16-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from December 1942 to August 1944.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO determined that the Veteran was not competent to handle disbursement of VA funds.  

Although a fiduciary has been appointed, the Veteran (and not the fiduciary) is pursuing this appeal.

In August 2016, the Board remanded this matter to schedule the Veteran for a Board video conference hearing before a Veterans Law Judge.  In April 2017 correspondence, the RO observed that the Veteran had moved into a nursing home or skilled care facility and was unclear whether he could be released or whether he was able to travel for a hearing.  The RO asked the Veteran to clarify whether he would still like to have a video conference hearing before the Board.  The RO advised him that if a response was not received within 60 days, his appeal would be reviewed and returned to the Board for a decision.  The Veteran did not respond to the letter.  Accordingly, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is not competent to manage his own funds without limitation.




CONCLUSION OF LAW


The Veteran is not competent for the purpose of receiving direct payment of his VA benefits.  38 U.S.C.A. §§ 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, although the finding of incompetency and this appeal did not arise from a "claim," the Board finds VA provided adequate notice in a letter sent to the Veteran in June 2014.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issue decided herein, to include substantial compliance with the August 2016 Remand directive, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also D'Aries v. Peake, 22 Vet. App. 97, 105.  Service treatment records, VA and private treatment records, and lay statements are associated with the claims file.  VA provided relevant examinations as discussed further in the decision below. 

There is no indication of additional existing evidence that is necessary for a fair adjudication of the issue that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II. Competency

Under VA regulations, a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a).  The RO has sole authority to make official determinations of competency and incompetency for the purpose of, among other things, disbursement of benefits.  38 C.F.R. § 3.353(b); see also 38 C.F.R. §§ 13.55, 13.56, 13.57 (outlining the regulations pertaining to direct payment and the appointment of fiduciaries).

Unless the medical evidence is clear, convincing, and leaves no doubt as to the person's incompetency, the RO will not make a determination of incompetency without a definite expression regarding the question by the responsible medical authorities.  38 C.F.R. § 3.353(c).  Determinations relative to incompetency should be based upon all evidence of record and there should be a consistent relationship between the percentage of disability, facts relating to commitment or hospitalization, and the holding of incompetency.  Id.  

There is a presumption in favor of competency.  Where reasonable doubt arises regarding a beneficiary's mental capacity to contract or to manage his or her own affairs, including the disbursement of funds without limitation, such doubt will be resolved in favor of competency.  38 C.F.R. § 3.353(d); see also 38 C.F.R. § 3.102 (describing VA's long-standing policy to resolve reasonable doubt in favor of the veteran). 

Whenever it is proposed to make an incompetency determination, the beneficiary will be notified of the proposed action and of the right to a hearing as provided in section 3.103.  Such notice is not necessary if the beneficiary has been declared incompetent by a court of competent jurisdiction or if a guardian has been appointed for the beneficiary based upon a court finding of incompetency.  If a hearing is requested it must be held prior to a rating decision of incompetency.  Failure or refusal of the beneficiary after proper notice to request or cooperate in such a hearing will not preclude a rating decision based on the evidence of record.  38 C.F.R. § 3.353(e).

In the present case, a June 2014 rating decision explained that because a VA examiner concluded earlier that month that the Veteran was not capable of managing his own financial affairs, the RO proposed to make a determination of incompetency for VA purposes.  In a separate letter also issued in June 2014, the RO explained the proposal to rate the Veteran as incompetent for VA purposes.  The letter informed the Veteran that he could request a hearing to present evidence or argument on the competency issue, and if the request was received within 30 days, VA would continue payments at the present rate until holding the hearing and reviewing the testimony.  On the other hand, if the Veteran requested a hearing after 30 days, then the RO may have continued with the proposed action to find the Veteran incompetent.  Neither the Veteran nor his representative, who was copied on the letter, requested a hearing on the issue of proposed incompetency.

Subsequently, in December 2014, the RO made a final determination as to incompetency based upon the evidence of record.  The Board finds that the RO complied with all due process provisions of 38 C.F.R. § 3.353(e).

Upon review of all the pertinent evidence of record, the Board finds, clearly and convincingly, that the Veteran is not competent for the purpose of managing the disbursement of his VA benefits.

A June 2014 VA examination to evaluate the severity of the Veteran's service-connected posttraumatic stress disorder (PTSD), which is rated 100 percent disabling, documented "mild to moderate cognitive impairment" on MoCA cognitive screening and on examination.  The diagnosis included PTSD and unspecified neurocognitive disorder.  The examiner opined that the Veteran was not capable of managing his financing affairs.  The examiner explained that the Veteran's son had assumed management of the Veteran's funds; however, the Veteran had not been able to look at his statements thus far and suspected that there may have been identify theft.  The Veteran also reported that his son had some of his own health challenges and difficulty managing his own finances and responsibilities.  Accordingly, the VA examiner believed a fiduciary was indicated.  

During a June 2014 examination with a VA family nurse practitioner to evaluate whether the Veteran was housebound or in need of regular aid and attendance, the examiner concluded the Veteran did not have the ability to manage his own financial affairs based on the Veteran's report that his son helped him because he could not hear well enough to manage his affairs on the phone and he was too anxious to drive any longer or deal with people.

Contemporaneous VA treatment records reflect numerous calls to VA by the Veteran's adult son in an attempt to get VA treatment providers to change the determination regarding the Veteran's incompetency.  VA treatment providers repeatedly explained that determinations regarding competency were made by the Veterans Benefits Administration (VBA).  In a July 2015 record, the Veteran's primary care physician indicated that she could not assess whether the Veteran was competent to manage finances, adding that "with the son's confusion [and] obvious low capacity to understand many simple, common sense issues," a fiduciary to handle the Veteran's finances may be in his best interest.

In December 2015 correspondence, a private internal medicine physician, M. Ptaskiewicz, M.D., reported that based on the results of a current mental status examination, he was changing the Veteran's diagnosis from dementia to mild cognitive dysfunction.  Dr. Ptaskiewicz added, "He is decisional."

In a September 2016 report, a VA field examiner indicated he conducted a field examination with the Veteran to determine whether he had the ability to understand his income and expenses and was able to manage his VA benefits independently.  The examiner commented that the Veteran was "still mentally sharp at the age of 92" and demonstrated his knowledge of his "financial assets and obligations."  He was able to identify all income sources and amounts and relate specific information regarding his day-to-day expenditures.  He noted the Veteran had been "managing his non-VA income . . . to successfully [] pay the majority of his household bills for the past several years."  The field examiner concluded the Veteran was capable of managing his VA benefits.  

Subsequent VA treatment records reflect some concern for the Veteran's physical and financial well-being.  For example, in January 2017 while the Veteran was receiving assisted care outside his home after a fall, a private nurse from a community home health care organization contacted VA to recommend the Veteran not return home and instead arrange for a new permanent residence.  The nurse described what she saw during a 60-day home inspection after the Veteran's son allowed her to enter, including "buckets of feces [and] urine all over the place," including the sink and bathroom walls; dishes piled 2.5 feet high in the kitchen sink; and a path barely wide enough to allow the Veteran's wheelchair to pass from the living room to the bedroom or bathroom.

VA social work records in February 2017 further describe ongoing concern regarding potential financial exploitation if the Veteran's fiduciary was removed and concern for his health and safety if he returned to his home where he had been living in "squalor."

The Veteran was afforded another VA examination in April 2017 to re-evaluate his competency for VA purposes.  The examining clinical psychologist reviewed the claims file, interviewed the Veteran, conducted a thorough mental status examination that included cognitive screening, and described a detailed assessment of his financial capacity.  The examiner opined that the Veteran did not demonstrate the cognitive capacity to manage his own finances independently for VA purposes.

In support of that conclusion, the clinical psychologist explained that the Veteran had limited understanding of his current financial situation and displayed cognitive deficits in multiple domains.  The examiner observed that treatment records documented progressive cognitive decline; diagnoses of dementia and cognitive disorder, substantial PTSD; and indications that he had had financial assistance from his son for several years.  Moreover, the examiner indicated that the Veteran had not been fully oriented and his overall cognitive screen was in the dementia range.  As a result, the examiner concluded that the preponderance of the evidence indicated that this 92-year-old Veteran did not have the ability to independently manage his funds.     

The VA clinical psychologist also considered the assessment by the September 2016 field examiner, who concluded that the Veteran had knowledge of his income and expenses.  The psychologist remarked that the Veteran did not demonstrate that knowledge in the current interview.  The psychologist elaborated that even if the Veteran did have knowledge of his household income and expenses, it would be an insufficient basis to render a decision regarding his ability to manage his finances as concrete knowledge of one's financial situation represented only one aspect of this ability.  The psychologist identified numerous other abilities and characteristics required to competently manage one's own finances including maintaining a conceptual understanding of money and being able to conduct calculations and numerical estimations; sound judgment; and rationally thinking through decisions.

The VA psychologist also remarked that the field examiner was not a mental health or medical provider and had not demonstrated any understanding of the impact of psychological/cognitive disturbance on financial competency.  In addition, the field examiner's report did not indicate that he had taken the Veteran's cognitive abilities or level of psychiatric disturbance into consideration when rendering his decision.  Finally, the psychologist observed that while the field examiner's report noted the Veteran had been managing his non-VA funds successfully over the years, in fact, numerous treatment and evaluation records indicated that the Veteran had been depending on his son for assistance with financial matters since at least 2012.  

Considering the June 2014 VA opinion from the PTSD examination, the psychologist noted it was rendered in the context of a complete psychological examination that reviewed the entirety of the Veteran's cognitive and psychiatric history and presentation.  Similarly, the opinions by VA primary care providers were given in the context of a history of repeat interactions with the Veteran with full access to the medical record.  In contrast, "the field examiner did not demonstrate any psychiatric/medical background or review of the medical records."

To the extent that the December 2015 statement by Dr. Ptaskiewicz that the Veteran was "decisional" may have related to financial competence, the examining VA psychologist explained that a single cognitive score that apparently improved on mental status examination to an unspecified threshold for "decisional" capacity would be insufficient to indicate that the Veteran was now competent to manage his finances.  The psychologist noted that the private physician's report did not specify the cognitive screening score or the implications of the revised diagnosis of mild cognitive dysfunction.  In addition, similar to the field examiner's document, the private physician did not "address the practical, conceptual, or judgment domains of financial capacity."  

The VA psychologist summarized that the evaluations of the June 2014 VA examiner and the Veteran's VA primary care providers were the most sound and were in agreement with this psychologist's current opinion that the Veteran did not have the cognitive ability to manage his funds independently at this time.

Having considered the medical and lay evidence of record, the Board finds the opinions of the June 2014 and April 2017 VA examiners to be persuasive and probative against a finding of the Veteran's competency to independently manage his financial affairs, including disbursement of funds, without limitation.  These opinions were based on a review of the claims file, examination of the Veteran, and supported by articulated medical explanations that are consistent with the remaining record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In comparison, the opinions of Dr. Ptaskiewicz in December 2015 and of the September 2016 VA field examiner are less persuasive because each described little to no medical or psychological findings pertinent to the issue of the Veteran's competency, each significantly lacked details regarding the Veteran's medical history and current cognitive function, and neither provided a sufficient explanation to support the suggestion or opinion that the Veteran was competent to handle disbursement of funds for VA purposes.

Having found the June 2014 and April 2017 VA opinions more persuasive and probative than other opinions of record, the Board also finds that the June 2014 and April 2017 VA opinions clearly and convincingly rebut the presumption of the Veteran's competency to handle the disbursement of VA funds.  38 C.F.R. §§ 3.102, 3.353(d).  Here, the evidence as a whole reflects that his cognitive functioning has declined such that VA medical professionals and examiners have concluded he requires the services of a fiduciary.  For these reasons, the Board finds that the presumption of competency has been rebutted and that the Veteran is not competent for the purpose of receiving direct payment of his VA benefits.


ORDER

The Veteran is not competent for VA benefits purposes to handle disbursement of funds under the provisions of 38 C.F.R. § 3.353; entitlement to restoration of competency is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


